DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          In claim 1, “the length-width ratio of said sleeve” lacks proper antecedent basis and is therefore unclear and indefinite.
	In claim 1, “the flexible object”, twice recited, lacks proper antecedent basis and is therefore unclear and indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0332738 (Ouimet) in view of US 4497080 (Inspector) and US 8677539 (Morlacchi).
Regarding claims 1,3 and 7-10; Ouimet teaches 
A shaper (1) for a pliable object (boot), comprising: 
a. a flexible sleeve containing a chamber (outer shell 7), 
b. a fill material arranged in said chamber for providing shape and structure to said flexible sleeve (soft compressible element 11; e.g. stuffing; see paragraph 0031, lines 14-17); and 
c. a semi-rigid member (semi-rigid core element 10) arranged in said chamber and having a length-width ratio substantially similar to the length-width ratio of said sleeve, whereby when said sleeve is arranged within the flexible object (the boot), said sleeve substantially fills the flexible object (the boot) to provide it with structure to retain its shape.  

Morlacchi teaches it is conventional in the art to use a semi-permeable material so as to be impermeable to water and permeable to water vapor; see col. 1, lines 7-11 and col. 2, lines 26-34.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the flexible sleeve of the shaper taught by Ouimet out of semi-permeable material, as taught by Morlacchi, to facilitate keeping water out but yet permitting the shaper to breath to prevent undue orders from entering the shaper and the boot.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.
Inspector teaches a boot tree / shaper wherein the stuffing contains a fibrous fill material (i.e. polyester fiber); see col. 3, lines 35-41.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fill material of the shaper taught as taught above, to include a fibrous fill material, as taught by Inspector, inasmuch as a number of 
Regarding claim 3, the above combination fails to teach a pouch containing an inner chamber with one of stones and metal retained therein, said pouch arranged in a lower portion of said flexible sleeve.  Although, Ouimet does teach a weight (6) located on the lower portion of the flexible sleeve but it silent with regard to the specific weighted material being used.  Inspector teaches a boot tree with the weight (112) on the lower portion in the sleeve being a sand, stone, gravel, pebbles, etc.; see col. 3, lines 24-34.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify weight located in the lower portion of the sleeve as taught above with stones/pebbles/gravel, as taught by Inspector, inasmuch as such is readily available.  With regard to the pouch, the examiner takes official notice that stone/gravel/pebbles are often contained with a pouch/sack/bag.  Therefore, it would have been obvious to contain the stones at the bottom of the sleeve as taught above to be contained within a pouch.
Regarding claim 8, the semi-rigid member (10) taught above is long and round and therefore is a dowel.
Regarding claim 10; see handle 9 best shown in figure 6 of Ouimet.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to the claims above, and further in view of US 6378224 (Qualkinbush).
.  
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556